United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 18, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60300
                          Summary Calendar


FIDELIA YORLENI VALIENTE-MAZARIEGO,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A96 182 907
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Fidelia Yorleni Valiente-Mazariego (Valiente) petitions for

review of the Board of Immigration Appeals’ (BIA) July 2, 2004,

order affirming the Immigration Judge’s denial of reconsideration

of the decision finding her removable, as well as the BIA’s

November 18, 2004, order denying her motion to reopen.       Because

the petition for review is timely only as to the November 18,

2004, order, we have jurisdiction over that order only.        See

Stone v. INS, 514 U.S. 386, 394 (1995); Karimian-Kaklaki v. INS,

997 F.2d 108, 111 (5th Cir. 1993); 8 U.S.C. § 1252(a)(1), (b)(1).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60300
                                -2-

     Valiente has not demonstrated that the BIA abused its

discretion in denying the motion to reopen.     Ogbemudia v. INS,

988 F.2d 595, 600 (5th Cir. 1993).   She argues that counsel was

ineffective in failing to appear on her behalf in Texas and in

failing to obtain a change of venue.   Valiente asserts that she

was prejudiced by counsel’s ineffectiveness because she would

have requested asylum had he attended or had her case been

transferred to California, conclusionally stating that she fears

for her life if she returns to her native country of Guatemala.

     Valiente has not made any argument that she suffered past

persecution or has a well-founded fear of future persecution

based on any statutorily protected ground so as to be eligible

for asylum.   See 8 U.S.C. § 1101(a)(42)(A); Ontunez-Tursios v.

Ashcroft, 303 F.3d 341, 349 (5th Cir. 2002).    Because she has not

shown statutory entitlement to asylum and because she has

conceded removability, she cannot show that counsel’s alleged

ineffectiveness affected the outcome of her case.    See Miranda-

Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994).    Accordingly, the

petition for review is DENIED.